DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 2/2/22 has been considered. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record does not disclose or render obvious a system or a method as disclosed in claims 1-15.
The prior art cited on the IDS filed on 2/2/22 (WO 2013/163740, hereinafter Maksym) teaches a ventilator system with a computer system to determine a respiratory reactance (Paragraphs 181) from airway flow information obtained from one or more sensors. Maksym further teaches adjusting a pressure to obtain a desired respiratory reactance range. (Paragraph 181, the pressure is adjusted to achieve a reactance as determined in a healthy control population). 
However Maksym does not teach “adjust the extrinsic positive end expiratory pressure during the expiratory phase of the ventilator such that the determined respiratory reactance falls within a defined respiratory reactance range” as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785